—In an action to recover damages for false arrest, malicious prosecution, and slander per se, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated December 21, 1998, as granted those branches of the defendants’ motion which were for summary judgment dismissing the causes of action to recover damages for false arrest and malicious prosecution.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants established that the defendant Blue Ridge *306Farms, Inc., merely provided information to the detectives who arrested the plaintiff, and the plaintiff failed to submit any evidence sufficient to raise a triable issue of fact with respect thereto. Accordingly!, the defendants were entitled to summary judgment dismissing the cause of action to recover damages for false arrest (see, Cobb v Willis, 208 AD2d 1155).
The defendants also established their entitlement to judgment as a matter of law with respect to the cause of action to recover damages for malicious prosecution. Contrary to the plaintiff’s contention, a statement given to the police by his coworker provided probable cause to arrest him (see, People v McRay, 51 NY2d 594). In addition, the plaintiff failed to submit any evidence sufficient to raise a triable issue of fact (see, Mac-Fawn v Kresler, 88 NY2d 859). Thus, the defendants were entitled to summary judgment dismissing the cause of action to recover damages for malicious prosecution (see generally, Zuckerman v City of New York, 49 NY2d 557). Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.